Holden, J.,
delivered the opinion of the court.
This suit involves the question of whether the board of supervisors or the chancery court has jurisdiction over the affairs of a drainage district situated in two counties, which proposes to add additional lands, in two counties, for assessment for benefits received, under chapter 269, Laws of 1914.
The Atchafalaya Levee & Drainage District was organized under chapter 195 of the Laws of 1912, but its organization was completed, and it was established as a district, and declared a body politic and corporate under chapter 269 of the Laws of 1914, amending chapter 195 of the Laws of 1912.
At the time of its organization, and at the time of its establishment as a drainage district, and when declared a body politic and corporate, all the land in said district was in Yazoo county and under the laws above referred to the board of supervisors of Yazoo county had exclusive jurisdiction in the matter. This state of affairs continued until the formation of Humphreys county, in June, 1918, when a large portion of the land in the district was taken *754from Yazoo county and put in Humphreys county. At this time the district was completely established, was a body politic and corporate, and had finished the improvements originally planned. Originally the commissioners were appointed by the board of supervisors of Yazoo county, one for two years, one for four years, and one for six years. Since the formation of Humphreys county, the board of supervisors of Yazoo county has filled all vacancies on the board of commissioners; the legality of such appointments having never been called in question'. Under the existing state of affairs the acting commissioners of the district being of the opinion tliat other lands, some in Yazoo county and some in Humphreys county, than those embraced in the original district as constituted in 1914 by the board of supervisors of Yazoo county, had been benefited by the improvements already made, desired to have these lands added to the original district, so that they should bear their pro rata share of the expenses, and to this end assessed these lands with the benefits received, filed a petition in the chancery court of Yazoo county to have these assessments approved, gave the legal notice required, and were met there with a demurrer by the appellees calling in question the jurisdiction of the chancery court, which demurrer was sustained, and hence this appeal.
The single question presented to us is whether the board of supervisors of Yazoo county, or the chancery court, of that county, has jurisdiction to extend the boundaries of the appellant drainage district, its territorial limits, at the date of organization, having been wholly in that county, but now partly within the county of Humphreys, and the territory proposed to be added being now in both of said counties. t
After a careful consideration of the legislative act authorizing the creation and extension of drainage districts, we have reached the conclusion that the legislature intended that where the land in the proposed district is wholly within one county the board of supervisors has sole jurisdiction to form the district and carry out the purposes *755of the act; and when the land in the proposed or established district lies in two or more counties the chancery court lias exclusive jurisdiction. This seems to he the clear meaning and intent-of the statute.
The purpose of the proceeding in the case before us is to add new territory to the old district for assessment purposes, which new territory lies in the counties of Yazoo and Humphreys. The act provides that: “If land in more than one county is embraced in the proposed district, the application shall he addressed to the chancery court of any county of such district, and all proceedings shall be had in such chancery court.”
That the creation of Humphreys county would take within its territory a part of the old Atchafalaya district was a contingency not thought of by the makers of the law, but the jurisdiction is given the chancery court where’ the land embraced in the district .is in two counties, and this is true where the new territory proposed to be added to the old district comprises lands lying in two counties. Therefore, since the land embraced in the neiv territory sought to be added to the old district, which old district has come to lie in two counties since its formation, lies in two counties, the chancery court has sole jurisdiction to establish and organize it into the old drainage district.
The appellee contends that because the board of supervisors had sole jurisdiction over the old district, while wholly in Yazoo county, the board would have jurisdiction over the proposed added territory. But we do not so understand the legislative intent. That the supervisors of one county should exercise jurisdiction over the lands of a drainage district in another-county, was not contemplated by the legislature, as evidenced by the very statute itself, providing expressly that the chancery court should hear and determine the question of establishing drainage districts, and have jurisdiction over their functioning, where the land embraced therein was in two or more counties. The statute is so written, and the unforeseen event of the *756creation of Humphreys county has caused a condition which must be solved by construing the statute in accordance with the legislative mind, which was that the jurisdiction over any drainage distinct, old or new, embracing-lands in two counties, shall be in the chancery court.
The decree of the lower court is reversed, and the case is remanded for further proceedings after filing of the mandate in the lower court.
Decree reversed, and case remaAided.